Citation Nr: 1547395	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  15-24 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to July 1970.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In his July 2015 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  In a July 2015 statement, he specifically requested a Video Conference hearing.  However, subsequent to an October 2015 pre-hearing teleconference, in a letter dated October 28, 2015, the Veteran indicated that he would waive his hearing request if he was granted the benefit sought on appeal.  Given the favorable nature of the Board's decision herein, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2015).  Appeals must be considered in docket number order, but may be advanced if good or sufficient cause is shown.  38 U.S.C.A. § 7107 and 38 § 20.900(c) (2015).  At the prehearing conference in October 2015, good or sufficient cause has been shown and thus the motion to advance the appeal on the Board's docket is granted. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's diagnosed right ear hearing loss disability had its onset in service or is otherwise etiologically related to his active service.

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran asserts that he has bilateral hearing loss that is related to exposure to loud noise (acoustic trauma) during service.  As the Veteran contends that he was exposed to shotgun and flight line noise during service, exposure to acoustic trauma is conceded.  See March 2015 rating decision.  Notably, in the March 2015 rating decision, the RO granted service connection for left ear hearing loss based on in-service noise exposure.

The STRs include a May 1970 separation examination which reflects a diagnosis of mild hearing loss, bilaterally, secondary to "noise of firearms."  Evidence in favor of the claim includes a March 2015 VA audiology examination, the examiner stated that induction and discharge examinations showed hearing loss by VA standards in both ears and opined that hearing impairment is at least as likely as not caused by or aggravated his service.  However, in May 2015 a VA examiner reviewed the claims file and completed a Disability Benefits Questionnaire using the Acceptable Clinical Evidence (ACE) process and opined that it would seem logical to assume both ears experienced the same amount of noise exposure, but that the Veteran's right ear hearing loss is less likely than not caused by or aggravated by his exposure to military noise.  In a June 2015 addendum, the examiner opined that delayed onset of noise-induced hearing loss was unlikely.
 
The Board has considered in detail the medical opinions of record.  In this regard, the Board finds that no one opinion is any more probative than the other.  The opinions are in relative equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.).

Therefore, resolving all doubt in favor to the Veteran, the Board finds that the criteria for service connection for right ear hearing loss are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.

The nature and extent of this disability caused by service is not currently before the Board.

ORDER

Service connection for right ear hearing loss is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


